Title: To Alexander Hamilton from Arthur Fenner, 3 February 1791
From: Fenner, Arthur
To: Hamilton, Alexander



Providence Feby. 3 1791
Sir

Your letter of the 14th Jany. I recd. In February 1786 a Committee appointed by the Legislature of the State of Rhode Island settled the Accounts with the Agent for the Rhode Island line of the late Army. There appeared in his hands certificates to the amount of three thousand seven Dollars and seventy three Ninetieths which were delivered over and lodgd in the Treasury of this State to be deliverd to the absentees or their representatives when called for. Since their being lodged in the Treasury the greatest part I am informed have been deliverd either to the original Proprietors or their representatives. The exact amount (if any) remaining in the Treasury I cannot at present ascertain the Treasurer living at Newport. I have wrote him on the subject, and as soon as I receive his Answer shall forward to you the amount.
With sentiments of esteem your Obedient Friend
A Fenner Govr
S R
A Hamilton SecryTreasury U States

 